DECISION AND JUDGMENT ENTRY
{¶ 1} On January 20, 2005, relator, Kevin Tarr, filed a petition for a writ of mandamus, requesting that we order respondent, Ottawa County Common Pleas Judge Paul Moon, to issue findings of fact and conclusions of law relative to relator's post conviction relief motion.
 {¶ 2} On January 28, 2005, we issued an alternative writ, directing that respondent do the act relator requests or show cause why he has not.
 {¶ 3} On February 8, 2005, respondent entered the findings of fact and conclusions of law that relator sought.
 {¶ 4} As respondent has performed the act relator sought, nothing further remains for the court to consider. Accordingly, relator's petition for a writ of mandamus is dismissed at respondent's cost.
Writ dismissed.
Handwork, J., Pietrykowski, J., Singer, P.J., concur.